Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 10.8 EXECUTION COUNTERPART EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (the  Agreement ) is made as of August 9, 2007, by and between Enthrust Financial Services, Inc. , having its principal place of business at 1270 Avenue of the Americas, New York, NY 10017 (the  Company ), and Michael Lacovara , residing at 33 Sherwood Avenue, Greenwich, CT 06831 (the  Executive ). W I T N E S S E T H : WHEREAS , the Company believes that it would benefit from the application of the Executives particular and unique skills, experiences and background in connection with the management and operation of the Company, and wishes to employ the Executive as it Chief Executive Officer; and WHEREAS , the parties desire by this Agreement to set forth the terms and conditions of the employment relationship between the Company and the Executive. NOW, THEREFORE , in consideration of the foregoing and the mutual covenants in this Agreement, the Company and the Executive agree as follows: 1. Employment and Duties . The Company hereby employs the Executive as its Chief Executive Officer on the terms and conditions provided in this Agreement, and the Executive agrees to accept such employment, subject to the terms and conditions of this Agreement. In addition, within thirty (30) days of the Commencement Date (as defined in Section 2 below), the Executive shall be nominated by the Board of Directors (the  Board ) to serve as a member of the Board. If at the time of the termination of the Executives employment regardless of reason, the Executive is a member of the Board, he hereby agrees to resign as a member of the Board, effective as of such date of termination.
